77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garry OKPALA, Plaintiff-Appellant,v.John F. FANELLO, Warden of FCI-Estill, Defendant-Appellee.
No. 95-7553.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Appeal from the United States District Court for the District of South Carolina, at Beaufort.   G. Ross Anderson, Jr., District Judge.  (CA-95-858-9-3JC)
Garry Okpala, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the dismissal of his Bivens* complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   Okpala v. Fanello, No. CA-95-858-9-3JC (D.S.C. Sept. 1, 1995).   In addition, Appellant's claim regarding exposure to environmental tobacco smoke was correctly dismissed, because it improperly sought to hold Appellee liable under the theory of respondeat superior.  See Jett v. Dallas Indep.   Sch. Dist., 491 U.S. 701, 735 (1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)